DETAILED ACTION
This Office Action is responsive to application number 16/846,226 VESSEL WITH TEMPERATURE INDICATOR, filed on 4/10/2020. Claims 1-22 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overton (GB 2 369 048 A).
Regarding claim 1 Overton shows a vessel  (30) configured to contain a fluid, comprising: a body (at 30), the body comprising a base (31), a left side, a right side, a front side, and a rear side (31, 32); wherein the vessel defines a central axis located between the left side and the right side and oriented longitudinally from the front side to the rear side (Fig. 2); the body further comprising: a raised portion (34) projecting from the base (31) and disposed along at least part of the central axis (Fig. 2); and a temperature indicator (34; entire vessel is thermochromic plastic; page, 9, lines 16-17) located in at least part of the raised portion that responds to the temperature of the fluid.  
Regarding claim 2 Overton shows the vessel of claim 1, wherein the temperature indicator comprises thermochromic material (page 9, lines 16-17).  
Regarding claim 3 Overton shows the vessel of claim 2, wherein the thermochromic material changes color at a predetermined temperature (page 9, lines 21-22; page 2, lines 14-19).  
Regarding claim 17 Overton shows the vessel of claim 1, wherein the body comprises polymer (thermochromic plastics material: page 7, lines 13-14).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Overton (GB 2 369 048 A).
Regarding claim 4 Overton shows the vessel of claim 3, but fails to show wherein the predetermined temperature is approximately 40 degrees C.   However, the purpose is to keep users from scalding or chilling the baby.   Therefore the temperature would be need to be warmer than average body temperature which would be around 40 degrees. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined temperature as slightly warmer than average body temperature which would include about 40 degrees C as shown by Overton.  
Regarding claim 18 Overton shows the vessel of claim 1, but fails to show wherein at least one of the left side and the right side comprises a handle.  However, in another embodiment Overton shown a handle (16).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a handle for easy carrying and picking up of the device as shown by Overton. 
Claims 1-4, 10-12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A). 
Regarding claim 1 Zolotnik shows a vessel (20) configured to contain a fluid, comprising: a body (20), the body comprising a base (24), a left side, a right side, a front side, and a rear side (30); wherein the vessel defines a central axis located between the left side and the right side and oriented longitudinally from the front side to the rear side (Fig. 2B); the body further comprising: a raised portion (34) projecting from the base and disposed along at least part of the central axis.  But Zolotnik fails to show a temperature indicator located in at least part of the raised portion that responds to the temperature of the fluid.   However, in another vessel device Overton shown a raised portion (34) that is a temperature indicator that responds to the temperature of the fluid (34; entire vessel is thermochromic plastic; page, 9, lines 16-17).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a temperature indicator that responds to the temperature of the fluid for keeping the user from scald as shown by Overton. 
Regarding claim 2 Zolotnik as combined shows the vessel of claim 1, wherein the temperature indicator comprises thermochromic material (page 9, lines 16-17).  
Regarding claim 3 Zolotnik as combined shows the vessel of claim 2, wherein the thermochromic material changes color at a predetermined temperature (page 9, lines 21-22; page 2, lines 14-19).  
Regarding claim 4 Zolotnik as combined the vessel of claim 3, but fails to show wherein the predetermined temperature is approximately 40 degrees C.   However, the purpose is to keep users from scalding or chilling the baby.   Therefore the temperature would be need to be warmer than average body temperature which would be around 40 degrees. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined temperature as slightly warmer than average body temperature which would include about 40 degrees C as shown by Overton.  
Regarding claim 10 Zolotnik shows the vessel of claim 1, wherein at least part of the base comprises a raised array (94; ¶ [0041]) on at least one side of the central axis.  
Regarding claim 11 Zolotnik shows the vessel of claim 10, wherein the raised array comprises a plurality of raised blisters(94; ¶ [0041]).  
Regarding claim 12 Zolotnik shows the vessel of claim 1, wherein the base comprises a raised support on at least one side of the central axis adjacent to the raised portion (raised portion angled wall shows at 76 Fig. 8B).  
Regarding claim 17 Zolotnik as combined shows the vessel of claim 1, wherein the body comprises polymer (thermochromic plastics material: page 7, lines 13-14).  
Regarding claim 18 Zolotnik shows the vessel of claim 1, wherein at least one of the left side and the right side comprises a handle (52, 54).  
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Frankel (US 5,375,271).
Regarding claim 5 Zolotnik shows the vessel of claim 1, but fails to show wherein the temperature indicator comprises at least one graphic designation corresponding to a temperature of the fluid.  However Frankel shows at least one graphic designation (18, 20, 22, 24, 28, 32; note, col. 4, lines 0-25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a graphic designation for aesthetic purposes as shown by Frankel. 
Regarding claims 6 and 7 Zolotnik  as combined with Frankel shows the vessel of claim 1, and further shows wherein the temperature indicator defines at least one opening (Figs. 1-3), wherein the at least one opening corresponds to at least one of a letter, word, and symbol(18, 20, 22, 24, 28, 32; note, col. 4, lines 0-25).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a graphic designation for aesthetic purposes as shown by Frankel.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Ram (WO 2012051827 A1).
Regarding claim 8 Zolotnik shows the vessel of claim 1, but fails to show wherein the temperature indicator is removable from the raised portion. However, Ram details a temperature indicator that is removable (page 5, ¶ [02]; material applied to the basin bottom or the plug). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include the temperature indicator to be removable for the purpose of removing and replacing the indicator when needed as shown Ram. 
Regarding claim 19 Zolotnik shows the vessel of claim 1, but fails to show wherein the front side defines at least one mounting hole. However, Ram shows at least one mounting hole (211). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a mounting hole for the purpose of convenient storage as taught by Ram (page 4,  ¶ [04]).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Yen (US 6,438,768).
Regarding claim 9 Zolotnik shows the vessel of claim 1, but fails to show wherein the temperature indicator comprises a keyed edge portion configured to fit in a keyed opening in the raised portion.  However, Yen details a device (33) that is attached on the raised portion (30) that has a keyed edge (shown at 35) and configured to fit in a keyed opening on the raised portion (35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik for the temperature indicator to include a keyed edge portion and configured to fit in a keyed opening in the raised portion for the purpose of having a known attachment structure and location as shown by Yen, such that the device is not under a user’s feet and easily readable. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Denocenzo (US 2,061,142).
Regarding claim 13 Zolotnik shows the vessel of claim 1, but fails to show wherein at least part of the base comprises a rest area on at least one side of the central axis adjacent to the rear side.  However, Denocenzo shows a rest area (12) at the rear side of the basin.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a rest area at the rear side of the basin for the purpose of the user having a place to relax the feet while partially in the fluid as shown by Dencenzo. 
Regarding claim 14 Zolotnik shows the vessel of claim 13, but fails to show wherein the rest area comprises a roughened surface.  However, Zolotnik teaches having a roughened surface (94) on the base of the vessel.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik as combined to include the rest area having a roughened surface for the purpose of preventing slipping as suggested by Zolotnik. 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Sergi et al. (US Pub. 2014/0250583).
Regarding claims 15 and 16 Zolotnik shows the vessel of claim 1, But fails to show wherein the body comprises an antimicrobial material, wherein the antimicrobial material comprises silver.  However, Sergi shows an anti-microbial foot bath device (10) with that is impregnated with silver (abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include silver so that the device is anti-microbial for the purpose of preventing infections as shown by Sergi.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Ram (WO 2012051827 A1) in view of Frankel (US 5,375,271).
Regarding claim 20 Zolotnik shows a vessel (20) configured to contain a fluid, comprising: a body (20), the body comprising a base (24), a left side, a right side, a front side, and a rear side (30); wherein the vessel defines a central axis located between the left side and the right side and oriented longitudinally from the front side to the rear side (Fig. 2B); the body further comprising: a raised portion (34) projecting from the base and disposed along at least part of the central axis.  But Zolotnik fails to show a temperature indicator located in at least part of the raised portion that responds to the temperature of the fluid.   However, in another vessel device Overton shown a raised portion (34) that is a temperature indicator that responds to the temperature of the fluid (34; entire vessel is thermochromic plastic; page, 9, lines 16-17).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a temperature indicator that responds to the temperature of the fluid for keeping the user from scald as shown by Overton. 
 Zolotnik fails to show wherein the temperature indicator is removable from the raised portion. However, Ram details a temperature indicator that is removable (page 5, ¶ [02]; material applied to the basin bottom or the plug). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include the temperature indicator to be removable for the purpose of removing and replacing the indicator when needed as shown Ram.
Zolotnik fails to show wherein the temperature indicator is at least one symbol, each at least one symbol corresponding to a predetermined temperature; and wherein the at least one symbol includes at least one of a wait symbol, a safe symbol, and a countdown symbol.  However Frankel shows at least one symbol, each at least one symbol corresponding to a predetermined temperature; and wherein the at least one symbol includes at least one of a wait symbol (26 too hot), a safe symbol (36; okay), and a countdown symbol (too cold, 34)(18, 20, 22, 24, 28, 32, 34; note, col. 4, lines 0-25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a symbol designation for aesthetic purposes as shown by Frankel. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ram (WO 2012051827 A1) in view of Frankel (US 5,375,271).
Regarding claim 21 Ram shows a temperature indicator (111) configured to fit within a keyed opening (plug opening) in a vessel (200), comprising: thermochromic material that changes color at a predetermined temperature(page 5, ¶ [02]; material applied to the basin bottom or the plug) and a keyed edge portion (edge of plug) configured to fit in the keyed opening (drain opening at 111) in the vessel.  But fails to show a wait symbol, a safe symbol, and a plurality of countdown symbols.   However Frankel shows at least one symbol, each at least one symbol corresponding to a predetermined temperature; and wherein the at least one symbol includes at least one of a wait symbol (26 too hot), a safe symbol (36; okay), and a countdown symbol (too cold, 34)(18, 20, 22, 24, 28, 32, 34; note, col. 4, lines 0-25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ram to include a symbol designation for aesthetic purposes as shown by Frankel. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ram (WO 2012051827 A1) in view of Frankel (US 5,375,271) in view of Sergi et al. (US Pub. 2014/0250583).
Regarding claim 22 Ram shows the temperature indicator of claim 21, but fails to show an antimicrobial material.  However, Sergi shows an anti-microbial foot bath device (10) with that is impregnated with silver (abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include silver so that the device is anti-microbial for the purpose of preventing infections as shown by Sergi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bushman et al. (US Pub. 2006/0064814) shows the general state of the art of a removable thermochromic vessel indicator; Dunn (US 5,963,993) shows the general state of the art of a removable thermochromic vessel indicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/19/2022